 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 114 G & T Terminal Packaging Co., Inc., and Mr. Sprout, Inc., and Tray Wrap, Inc. and Chain Trucking Inc. a Single Employer, and G & T Terminal Packaging Inc., and its alter ego Slow Pack, Inc. and Paper Products and Mis-cellaneous Drivers, Warehousemen, Helpers and Messengers, Local 27, International Brotherhood of Teamsters, AFLŒCIO now known as Private Sanitation Union Local 813, International Brotherhood of Teamsters a/w AFLŒCIO and Denny Lopez. Cases  2ŒCAŒ26738, 2ŒCAŒ27745, 2ŒCAŒ28364, and 2ŒCAŒ28360 August 20, 1998 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX                     AND HURTGEN On September 9, 1996, Administrative Law Judge Raymond P. Green issued the attached decision.  The Respondent and the General Counsel filed exceptions and supporting briefs.  The General Counsel also filed a brief in support of the administrative law judge™s decision. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the re-cord in light of the exceptions and briefs and has de-cided to affirm the judge™s rulings, findings,1 and con-clusions2 and to adopt the recommended Order3 as modified.                                                                                                                                                     1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an ad-ministrative law judge™s credibility resolutions unless the clear pre-ponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951 ).  We have carefully examined the re-cord and find no basis for reversing the findings. In affirming the judge™s finding that Respondent Slow Pack is an alter ego of Respondent G & T, we note in addition that Anthony Spinale, president of both companies, admitted that ﬁSlow Pack was set up to replace G & T when we had the problem with Local 27.ﬂ 2 The General Counsel excepted to a series of minor inadvertent errors involving the judge™s conclusions of law and appendices.  We shall make corrections as warranted.  Thus, Conclusion of Law 3 shall read ﬁApril 17, 1995ﬂ rather than ﬁJune 17, 1995ﬂ; Denny Lopez and Mercedes Garcia shall be included in App. A because both their testimony and their time cards show they reported to work on April 17, 1995, but did not work; the date ﬁ1/1/94ﬂ on App. D shall read ﬁJan. 93.ﬂ 3 We agree with the judge that a broad order is warranted and find that the Respondent™s exception to it is without merit.  We rely, however, on the judge™s findings, and our additional findings here, that the Respondent engaged in widespread violations of Sec. 8(a)(5) and (3) of the Act thereby demonstrating a general disregard for the employees™ fundamental statutory rights.  We note that the judge erred by stating that there had been a previous finding that the Re-spondent violated Sec. 8(a)(5) and (1) of the Act in Case 2ŒCAŒ26738 by both withdrawing recognition from the Union and by unilaterally discontinuing payments to the Union™s Pension and Welfare Funds.  In fact, the Respondent™s misconduct there involved only the latter violation.  However, even without the former matter, a broad order is warranted. 1.  The judge found that the Respondent violated Section 8(a)(5), (3), and (1) of the Act in several re-spects.  First, the Respondent and the Union agreed on a contract on June 10, 1994, which the Respondent refused to sign, in violation of Section 8(a)(5).  Sec-ond, the Respondent discriminatorily discharged or laid off almost all of its employees on April 17, 1995, and refused to reemploy them, in violation of Section 8(a)(3).  Third, the Respondent violated Section 8(a)(5) by unilaterally subcontracting or transferring its potato packaging operations on April 17, 1995.  Fourth, the Respondent reinstated some employees on April 19, 1995, without regard to the seniority provi-sions of the expired contract, in violation of Section 8(a)(5). Fifth, the Respondent unilaterally granted a wage increase to some of its employees in May 1995, in violation of Section 8(a)(5).  In addition, the judge found that the Respondent must comply with the back-pay specification pursuant to the Board Order in Case 2ŒCAŒ26738 (not included in bound volumes) and make whole the Union™s Welfare and Pension Funds for those amounts that it unlawfully withheld.4 We agree with the judge™s findings with the follow-ing modifications. (1) The judge found that the Respondent discrimina-torily discharged or laid off employees on April 17, 1995.  He noted that Union Business Agent Richard Ruggiero and two other business agents arrived at the Respondent™s business location about 7:30 a.m.  They began picketing to protest the Respondent™s unfair labor practices and to communicate with employees.  He further found that the union agents did not ask the employees to engage in a strike.  Employees attempted to go to work at 7:55 a.m., 5 minutes before the start-ing time.  The Respondent™s owner, Anthony Spinale, told them that he did not need them and that they should go home and/or collect unemployment.5  The judge then concluded that ﬁSpinale laid off a large group of his employees on April 17, 1995, when he saw that the Union was engaged in picketing activity  4 In adopting the judge™s findings regarding Case 2ŒCAŒ26738, we need not rely on his opinion that ﬁthe contracts . . . incorporate by reference the underlying trust documents.ﬂ  The judge correctly applied Merryweather Optical Co., 240 NLRB 1213, 1216 fn. 7 (1979), to the issue of calculating interest for defaulted payments owed to funds.  In Merryweather the Board held that, as matter of remedy, it would look in the first instance to the underlying trust documents to determine the amounts necessary to satisfy a make-whole remedy for defaulted fund payments.  Accordingly, the Re-spondent owes the Union™s Pension and Welfare Funds the amounts established by the judge in his decision, tabulated in Apps. D and E, and subject to such continuing liability as indicated by the judge. 5 Spinale allowed 10Œ12 of his approximately 80 employees to perform the work of packaging Brussel sprouts. 326 NLRB No. 19  G & T TERMINAL PACKAGING CO. 115 and when he saw that his employees were speaking to 
union representatives before 
the start of the work day.ﬂ 
The judge™s recitation of facts and conclusion reveal 
that he implicitly credited the testimony of Ruggiero 
and other General Counsel witnesses and implicitly 
discredited Spinale and other Respondent witnesses.   
Ruggiero testified that he and his union colleagues 
went to the Respondent™s site in the Hunts Point Mar-
ket on April 17, 1995, at 7:30 a.m.  They displayed 
picket signs stating that ﬁthe NLRB ruled the Em-
ployer has been charged with an unfair labor practiceﬂ 
and ﬁwould have to pay back health and welfare bene-
fits.ﬂ  According to Ruggiero, he and his colleagues 
wanted to let the employees ﬁknow that the NLRB had 
ruled against the Employer and in favor of them, [and] 
that . . . back pension and health and welfare benefits 
would be paid.ﬂ
6  Ruggiero also testified that the Re-
spondent™s employees ﬁwere starting to come in to 
report to work and they asked us questions.ﬂ  He spoke 
to ﬁaround 68ﬂ employees telling them ﬁthat this was . 
. . an information picket 
line,ﬂ and urging them ﬁto 
report to work, not to stay out here.ﬂ  Ruggiero further 
testified that about 5 minutes before the 8 a.m. starting 
time, Spinale told the employees ﬁthat he didn™t want 
any of [them] working here anymore, that they would 
all be fired and get out of here to collect unemploy-
ment, he didn™t need them anymore.ﬂ  Ruggiero then 

approached Spinal
e with the employees and asked Spi-
nale to let the employees go to work, but Spinale ﬁsaid 
that he didn™t want anybody back here that would be 
affiliated or socializing with the Union.ﬂ  Spinale also 
repeated his admonitions that he did not want the 
employees working for him, and they could collect 
unemployment.
7 In cases in which it is alleged that an employer had 
discriminated against employees in violation of Sec-

tion 8(a)(3) and (1), the General Counsel must demon-
strate that animus against the employees™ protected 
concerted activities was a factor that motivated the 
                                                          
                                                           
6 Ruggiero was referring to Case 2ŒCAŒ26738.  The Board Order, 
enforced by the Second Circuit Court of Appeals, required the 
Respondent to make whole the Union™s Welfare and Pension Funds 
for payments it had unlawfully withheld. 
7 The General Counsel presented several employee witnesses who 
corroborated Ruggiero™s testimony generally rather than specifically.  
Denny Lopez testified that he arri
ved at work at 7:45 a.m. and Spi-
nale said that he ﬁdidn™t want 
anyone insideﬂ; Mercedes Garcia 
testified that she arrived at 7:30 a.
m. and Spinale said, ﬁI don™t want 
people with a Union working hereﬂ; Antonio Castillo testified that he 
arrived at 7:45 a.m. and Spinale said
, ﬁ[H]e didn™t have work for us.ﬂ  
Finally, three of the Respondent™s 
witnesses also generally corrobo-
rated Ruggiero.  Ramona Escoboza 
testified he went to work and 
ﬁfound all of the people outsideﬂ and was told by Spinale to ﬁgo 
ahead outsideﬂ when he attemp
ted to go into work.  Anthony 
Pugello, an electrician for the Hunt
s Point Market, testified that he 
saw people gathering the employee
s outside the Respondent™s loca-
tion before 8 a.m.  Albert Lipsey, an independent truckdriver who 
delivers tomatoes to the Respondent, 
testified that he heard Spinale 
tell the employees ﬁto go homeﬂ at about 7:30 a.m. 
employer™s actions.
8  If the General Counsel makes 
that showing, the burden then shifts to the employer to 
show that it would have taken the same action regard-
less of the employees™ protected activities.
9 The record amply supports a finding that antiunion 
animus motivated the discha
rges of the Respondent™s 
employees on April 17, 1995, when, just before 
attempting to report to work, they were seen speaking 
with Ruggiero and his union colleagues about the Re-
spondent™s failure to make payments to the union 
funds.  As found in our previous decision and by the 
judge here, the Respondent had been violating the Sec-
tion 7 rights of its employees by failing to make the 
contractually required payments to the Union™s Wel-
fare and Pension Funds since January 1993 and by 
failing to sign its renewed agreement with the Union 
since June 1994.  In his testimony, Spinale described 
the employees as having been ﬁcorralled by the [Un-
ion] representatives.ﬂ  Even more tellingly, on the 
morning in question, when Ruggiero asked why the 
employees were being prevented from coming in to 
work, Spinale said he did not want anyone who would 
be socializing with the Union 
and that they should just 
go collect unemployment.  
Spinale therefore clearly 
conveyed the message that consorting with the Union 

and employment with the Respondent were incompati-
ble. 
On the basis of the foregoing, we find that the Gen-
eral Counsel has established 
that antiunion animus was 
a motivating factor in the Respondent™s action.  The 
burden therefore shifts to the Respondent to show that 
the discharges or layoffs would have occurred 
irrespective of the employees™ union activities.  In this 
regard, the Respondent claims that the employees were 
on strike and were not discharged or laid off.  The 
judge, however, implicitly discredited Spinale™s testi-
mony to that effect.  The 
Respondent also 
argues that some of the employees were not reinstated because of 
the closure of its potato packaging operations.  As we 
find below, however, the closure of those operations 
was also motivated by antiunion animus, and therefore 
it cannot justify the failure to reinstate those employ-
ees.  Accordingly, the Respondent has failed to carry 
its burden and we find, as did the judge, that the Re-
spondent discharged or laid off employees on April 17, 
1995, in violation of Section 8(a)(3) and (1) of the Act. 
2.  The judge found that the Respondent unilaterally 
subcontracted or transferred its potato packaging op-

erations on April 17, 1995.  We agree with the judge 
for the reasons he states.  However, we find merit to 
the General Counsel™s exception that this conduct vio-
 8 NLRB v. Transportation Management Corp
., 462 U.S. 393 
(1983). 
9 Wright Line
, 251 NLRB 1083, 1089 (1980). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 116 lated Section 8(a)(3) and (1) as well as Section 8(a)(5) 
and (1) of the Act. 
The judge found that Spinale ﬁdecided to get rid of 
the potato packaging machine because of the union 
activity that occurred on the morning of April 17, 
which indicated that the Union was serious about 
pressing him to sign a contract.ﬂ  We agree.  Ruggiero 
testified that he twice met 
with the Respondent™s attor-
ney, Linda Strumpf, after 8 a.m. on April 17, 1995, in 

a vain attempt to have Spinale sign the June 10, 1994 
contract.  Strumpf comm
unicated with Spinale 
throughout this time.  Spinale testified that he decided 

to eliminate his potato packaging operations at this 
time and the potato packag
ing machine was dismantled 
and on the truck for deliver
y to M&M Farms an hour 
after noon.   
Therefore, at the very time
 Spinale decided to termi-
nate his potato packaging operations on April 17, 
1995, he knew that his employees were agitating for 
the long-overdue payments to the expired contract™s 
Pension and Trust Funds, and their union representa-
tive was agitating for him to sign the June 10, 1994 
renewed contract.  Moreover, Spinale discharged or 
laid off his employees at e
ither approximately the same 
time or only shortly before he decided to terminated 
his potato packaging operations and proceeded to do 
so.  We find that the animus that motivated the Re-
spondent™s decision to discharge his employees also 
motivated the Respondent™s d
ecision to terminate his potato packaging operations.  Spinale™s contemporane-
ous resistance to signing the agreed-upon June 10, 
1994 contract is additional evidence of animus. 
Accordingly, we agree with the judge that the Gen-
eral Counsel has established 
that antiunion animus was 
a motivating factor in the 
Respondent™s decision to 
terminate its potato packaging operations.  We also 

agree with the judge™s implicit finding that the Re-
spondent failed to carry its burden to show that the 
termination and transfer or 
subcontracting of the potato 
packaging operations would have occurred even in the 

absence of union activities.
10  The judge contrasted 
Spinale™s testimony claiming the potato packaging 
operation was not economically viable with the evi-
dence showing that Spinale™
s potato packaging opera-
tions were profitable in 1994 and 1995; that the Union 
was not seeking an increase in wages in the renewed 
contract; and Spinale™s conc
ession that 40Œ60 percent 
of his pre-April 17, 1995 sales were made to his cus-
tomers pursuant to his instructions via his subcontrac-
tor, M&M Farms.  Hence the Respondent failed to 
carry its burden of rebuttal.  We find that the Respon-
dent™s April 17, 1995 termin
ation and transfer of its 
                                                          
                                                           
10 Wright Line
, supra. 
potato packaging operations violated Section 8(a)(3) 
and (1) of the Act.
11 3.  The judge recommende
d that the Union be al-
lowed to set the commencement date of the 3-year 
term of the agreed-on June 10, 1994 contract at any 
time from June 10, 1994, until the time of the Respon-
dent™s compliance.  We disagree.  The record shows 

that the parties agreed to a fixed term retroactive from 
October 1, 1992, and running until September 30, 
1995, with automatic renewa
l from year-to-year there-
after in the absence of reop
ening.  In these circum-
stances, we cannot change the agreement of the par-
ties.12 In similar circumstances, the Board has given the 
union the choice between making the employer sign 
the contract and bargaining for a new agreement
.  Ben Franklin National Bank
, 278 NLRB 986 fn. 3 (1986).  
The rationale was that, the contract having expired, the 
union should be allowed to choose between the con-
tract and bargaining.  Althou
gh the contract in that 
case, like the one here, contained a rollover provision, 
the Board did not appear to focus on that fact in devis-
ing the remedy. 
In contrast to 
Ben Franklin
, we would give full play 
to the entire contract, including the rollover provision.  

The normal remedy for an unlawful refusal to sign a 
contract is to require the offending party to sign the 
contract.  Accordingly, the Respondent should be 
bound to the contract through September 30, 1995, and 
the Union should have the roll over option (as set forth 

in the contract) from year-to-
year thereafter.  The con-
tract is what the Union bargained for and is therefore 
what it should get.
13  More particularly, the Union 
should have the choice between bargaining for a new 
agreement as of the expirati
on of the contract in 1995 
and deeming the contract to have rolled over in 1995 
 11 We agree with the judge, for the reasons he states, that a resto-
ration remedy is appropriate.  It is warranted by both aspects of the 
misconductŠSpinale failed to notify and bargain with the Union 
about his transfer or subcontrac
ting of the potato packaging opera-
tions, and he did so in retaliation for his employees™ union activities.  
However, we do not rely on the judge™s comment: ﬁif as Mr. Spinale 
says a more modern and computerized machine would be more 
efficient than this obsolete potato 
packaging machine, then the sum 
of money spent to replace it w
ould probably be a good investment, 
yielding future profits.ﬂ 
In light of the conclusion that Respondent™s discontinuance of the 
potato packaging operations violated Sec. 8(a)(3), Member Hurtgen 
finds it unnecessary to pass on whether that conduct violated Sec. 
8(a)(5). 
12 H. K. Porter Co. v. NLRB
, 397 U.S. 99 (1970). 
13 We shall order the Respondent to make the unit employees 
whole for any losses they may have suffered as the result of the 
Respondent™s unlawful refusal to sign and to abide by the terms of 
the agreement, as prescribed in 
Ogle Protection Service
, 183 NLRB 
682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), and 
Kraft Plumbing 
& Heating
, 252 NLRB 891 (1980), enfd. mem. 661 F.2d 940 (9th 
Cir. 1981), with interest as set forth in 
New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). 
 G & T TERMINAL PACKAGING CO. 117 (and also in subsequent years).  We cannot assume that 
the contract would have renewed because neither party 
requested that it be renegotiated.  After all, the Re-
spondent refused to sign or acknowledge the agree-
ment; consequently, the Union cannot be faulted for 
not having requested a reopener.  Had the Respondent 
honored the agreement, the Union might well have 

reopened in 1995 and in later years, and we shall not 
assume that it would not have done so.  On the other 
hand, neither party might have reopened the agree-
ment, and thus it might have rolled over in 1995, and 
perhaps also in subsequent years. 
We find that, as the innocent party here, the Union 
should have the option of treating the contract as hav-
ing expired on September 30, 1995, or as having re-

newed on that date.  If the Union chooses the latter 
course, the contract will be deemed to have been in 
effect through September 30, 1996, and the Union can 
choose whether to treat the contract as having expired 
on that date or as having renewed again; and so on.  If 
the Union chooses to treat 
the agreement as having 
expired on any of those dates, the Respondent must 
bargain over the terms and conditions of employment 
for a successor agreement.
14 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified below and orders that the Respondent, G & T 
Terminal Packaging Co., Inc.
, Mr. Sprout, Inc., Chain 
Trucking, Inc., Tray Wrap, 
Inc., and Slow Pack, Inc., 
Bronx, New York, its officer
s, agents, successors, and 
assigns, shall take the action set forth in the Order as 
modified. 
1.  Insert the following as paragraph 1(d) and reletter 
the subsequent paragraphs. 
ﬁ(d) Subcontracting or tran
sferring its potato pack-
aging operations because of the union activity of its 

employees.ﬂ 
2.  Substitute the following for paragraphs 2(a) and 
(b). 
ﬁ(a) Execute the collectiv
e-bargaining agreement 
that was agreed to on June 10, 1994; give retroactive 
effect to its terms and conditions of employment from 
October 1, 1992, until September 30, 1995, and for any 
                                                          
 14 We note that in Operating Engineers Local 30 (Hyatt Manage-
ment), 280 NLRB 205 (1986), enfd. 817 F.2d 140 (D.C. Cir. 1987), 
the Board in an 8(b)(3) refusal-to-sign case declined to order the 
parties to apply the terms and cond
itions of employment of the con-
tract, which had expired.  That case, however, is distinguishable.  
The Board there reasoned that, had it applied the contract, the of-
fending union would have gotten the 
wage increases it had bargained 
for, but the innocent employer woul
d not have received the benefits 
of its bargain such as the management-rights clause.  Apparently to 

avoid that anomalous result, the Board simply ordered the union to 
sign the contract.  Here, by contrast, the Union is the innocent party, 
and should receive the benefits it 
bargained for; if the Respondent 
fails to reap the benefits of its 
bargain, it has only itself to blame. 
periods thereafter for which the Union may elect to 
treat the agreement as having renewed; and make em-
ployees whole, with interest, for any losses they may 
have suffered as a result of
 the Respondent™s refusal to 
sign the agreement on June 10, 1994. 
ﬁ(b) For any period after September 30, 1995, for 
which the Union may elect to treat the collective-
bargaining agreement as not having renewed, bargain 
with the Union as the exclusive representative of the 
employees in the following appropriate unit concern-
ing terms and conditions of employment and, if an 
understanding is reached, em
body the understanding in 
a signed agreement: 
 All full-time and regular part-time employees em-
ployed by the Respondent at its facility, excluding 
guards, professional employees and supervisors as 
defined in the Act.ﬂ 
 3. Substitute the attached notice for that of the ad-
ministrative law judge. 
 CHAIRMAN GOULD
, dissenting in part. 
I agree with my colleagues™ determination not to 
adopt the remedy recommended by the administrative 
law judge but I disagree with their refusal to grant the 
remedy set forth in 
Ben Franklin National Bank
, 278 NLRB 986 fn. 3 (1986).  The record shows that the 
parties agreed to a fixed term retroactive from October 
1, 1992, and running until September 30, 1995.  As the 
Board did in 
Ben Franklin
, I would order the Respon-
dent to sign the June 10, 1994 agreement at the request 

of the Union or, absent such request, bargain in good 
faith with the Union, on request, with respect to the 
terms and conditions of a contract and, if an agreement 
is reached, embody it in a signed agreement.  
Worrell 
Newspapers, Inc
., 232 NLRB 402 (1977). 
 APPENDIX F 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we 

violated the National Labor 
Relations Act and has or-
dered us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protec-
tion 
To choose not to engage in any of these pro-
tected concerted activities. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 118 WE WILL NOT refuse to bargain collectively with Pri-
vate Sanitation Union Local 813, International Broth-
erhood of Teamsters a/w AFLŒCIO by refusing to sign 
the contract that was agreed to on June 10, 1994. 
WE WILL NOT refuse to bargain collectively with the 
Union by unilaterally subcontracting or transferring 

potato packaging operations. 
WE WILL NOT refuse to bargain collectively with the 
Union by unilaterally reinstating employees out of 

seniority order. 
WE WILL NOT refuse to bargain collectively with the 
Union by unilaterally granting wage increases to some 

of our employees. 
WE WILL NOT discharge, lay off, or subcontract our 
potato packaging operations or otherwise discriminate 
against any of you for supporting Private Sanitation 
Union Local 813, International Brotherhood of Team-
sters a/w AFLŒCIO or any other union. 
WE WILL NOT in any other manner interfere with, re-
strain, or coerce you in the 
exercise of the rights guar-
anteed you by Section 7 of the Act. 
WE WILL execute the collectiv
e-bargaining agree-
ment with the Union that was agreed to on June 10, 
1994, through its expiration date of September 30, 

1995, and 
WE WILL 
give retroactive effect to the terms 
and conditions of employment contained in the agree-

ment for that period and for any subsequent periods for 

which the Union may elect to
 treat the agreement as 
having been renewed. 
WE WILL make our employees whole, with interest, 
for any losses they may have suffered as a result of our 
refusal to sign the contract. 
WE WILL, for any periods since September 30, 1995, 
for which the Union may elect to treat the contract as 
not having renewed, bargain with the Union as the 

exclusive representative of 
the employees in the fol-
lowing appropriate unit concerning terms and condi-
tions of employment and, if an understanding is 
reached, embody the understanding in a signed agree-
ment. 
 All full-time and regular part-time employees em-

ployed by the Respondent at its facility, excluding 
guards, professional employees and supervisors as 

defined in the Act. 
 WE WILL, within 14 days from the date of the 
Board™s Order, offer the employees illegally dis-
charged, full reinstatement to their former jobs or, if 
those jobs no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed. 
WE WILL make the employees who were unlawfully 
discharged, whole for any loss of earnings and other 
benefits resulting from their discharge, less any net 

interim earnings, plus interest. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 
the unlawful discharges of employees and 
WE WILL
, within 3 days thereafter, 
notify them in writing that 
this has been done and that the discharges will not be 
used against them in any way. 
WE WILL restore the potato pack
aging operation to its 
size as of April 17, 1995. 
WE WILL furnish to the Union, a list of the bargain-
ing unit employees currently working setting forth 
their names, addresses, telephone numbers, rates of 
pay, and job classification. 
 G & T TERMINAL 
PACKAGING 
CO., 
INC. AND MR. SPROUT, INC., 
AND 
TRAY WRAP, INC., 
AND 
CHAIN TRUCKING, INC., 
A SINGLE EMPLOYER
, AND G & T TERMINAL PACKAGING 
INC., 
AND ITS ALTER EGO SLOW PACK, INC.  Margit Reiner, Esq., 
and Laura Kaplan Esq., 
for the General 
Counsel. Thomas P. Piekara, Esq. and Linda Strumpf Esq., 
for the 
Respondents.  Michael S. Lieber, Esq., 
for the Union.
   DECISION STATEMENT OF THE 
CASE RAYMOND P. G
REEN
, Administrative Law Judge. This case 
was tried in New York on various days from December 4, 
1995, to March 15, 1996. 
Case 2ŒCAŒ26738 involves a bac
kpay specification after 
the Board issued an unpublished Decision and Order on July 
15, 1994. In that case the Res
pondent G & T Terminal Pack-
aging,  Inc. was ordered to 
make whole bargaining unit em-
ployees by making monetary contributions to the Welfare 
Trust Fund and the Pension Fund
 as required under the terms of the employer™s collective-bargaining agreement effective 
November 1, 1989, through October 31, 1992.  The Court of 
Appeals, for the Second Circuit enforced the Board™s Order 
on September 20, 1994. The ba
ckpay specification alleges 
the following.   
1.  That the backpay period is from on or about January 1, 
1993, the date that the Res
pondent ceased making contribu-tions and continuing until such
 date that the Respondent 
resumes payment.  
2.  That the amount owed to 
the Welfare Fund, pursuant to 
paragraph 25 of the contract is the sum of $6 per month for 
each employee covered by the Agreement.  
3.  That the amount owed to
 the Pension Fund is the sum 
of $8 per employee who works 1 or more days in a given 
week.  
4.  That in determining the amounts owed to the Pension 
and Welfare Funds, the calculation of the number of employ-
ees working after April 17 and 19, 1995 (the dates of the 
alleged unlawful layoffs), s
hould be supplemented by the 
number of employees who woul
d have been employed but 
for the unlawful actions of the Respondent.  
 G & T TERMINAL PACKAGING CO. 119 5.  That the liability for fund 
contributions is still continu-
ing. 6.  That the interest rate should be calculated in accor-
dance with the Trust Agreements for each fund.  
The charge in Case 2ŒCAŒ28360 was filed by Denny Lo-
pez on April 19, 1995. The charge in Case 2ŒCAŒ28364 was 
filed by the Union on June 14, 1995, and amended on June 
14 and October 18, 1995.1  A consolidated complaint in rela-
tion to these two charges was 
issued on August 23, 1995, and 
was amended on November 8,
 1995. Further amendments 
were made during the trial. The complaint as amended al-

leged:  
1.  That G & T Terminal Packaging Co., Inc. (G & T), Mr. 
Sprout, Inc., Chain Trucking, Inc., and Tray Wrap, Inc., were 
affiliated business enterprises 
with common officers, owners, directors, management, and s
upervisors and constitute a sin-
gle employer within the meaning of the Act. 
2.  That on or about April 19, 1995, a company called 
Slow Pack, Inc., was created by G & T as a disguised con-
tinuation of G & T and that it is an alter ego of G & T.  
3.  That the collective Res
pondent is obligated to recog-
nize and bargain with the Union as the representative of the 
following employees:  
 All full-time and regular part-time employees employed by 
the Respondent at its facility, excluding guards, profes-
sional employees and supervisors as defined in the Act. 
2  4.  That on or about June 10, 1994, the Union and the Re-
spondent reached a full and complete agreement which the 

Respondent has failed and refused to execute.  
5.  That on or about April 14, 1995, the Union requested 
the Respondent to execute a written contract embodying the 
agreement described above.  
6.  That since April 14, 1995, the Respondent has failed 
and refused to execute the aforesaid agreement.  
7.  That on April 17, 1995, the Union and employees en-
gaged in a concerted protest regarding Respondent™s refusal 
to execute the agreement.  
8.  That on or about April 17, 1995, the Respondent dis-
charged certain of its employees because of their union activ-
ity.   
9.  That on or about April 17, 1995, Respondent G & T 
unilaterally transferred and subcontracted to M&M Farms 
and Sales, that portion of its business operations associated 
with the packaging of potatoes; work that was previously 
performed by bargaining unit employees.  
10. That on or about April 19, 1995, the Respondent rein-
stated certain employees but refu
sed to reinstate or offer to reinstate other employees.
3                                                           
                                                           
1 G.C. Exh. 1 shows that each of the charges and amended 
charges were filed in the Regional Office respectively on August 24, 
1994, April 19 and 20, and June 14, 1995.  Further, the exhibit 
shows that all of the charges were 
served on the Respondent and this 
is evidenced by affidavits of servi
ce and Post Office return receipts.  
2 The last effective contract prio
r to the one that the Respondent 
refused to reduce to writing and sign 
ended, by its terms, on October 
31, 1992.  
3 At the March 15, 1996 session of the hearing, the General Coun-
sel made certain amendments to Apps. A and B to the complaint.  In 
some cases, names were deleted 
from an appendix and in some 
cases, names were added.   
11. That in or about mid-May 1995, the Respondent, in 
order to discourage employees from supporting the Union, 
raised the hourly wages of ce
rtain of its employees.   
12. The General Counsel is aski
ng, inter alia that the Re-
spondent (a) execute the agreement that was allegedly 
reached; (b) reinstate with backpay the employees who were 
discharged; and (c) restore the potato packaging operations 
as they existed before April 17, 1995.  
On the entire record, including my observation of the de-
meanor of the witnesses, and after considering the briefs 
filed, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 During the course of the hearing, the Respondent admitted 
that G & T Terminal Packaging Co., Inc. (G & T), Mr. 

Sprout, Inc., Chain Trucking, Inc., Slow Pack, Inc.,  and Tray 
Wrap, Inc., were affiliated business enterprises with common 
officers, owners, directors, management, and supervisors and 
constitute a single employer within the meaning of the Act. It 
also is admitted and I find that these Companies (collectively 
the Respondent), constitute a single employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act.
4 I also find that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II. THE UNFAIR LABOR PRACTICE ALLEGATIONS
 A. The  Negotiations  and the  Alle
ged  Refusal    to  Execute  
an Agreement 
The Respondent and the Union have maintained a collec-
tive-bargaining relationship for many years, first at a location 
at 230th Street in the Bronx, and then after the Company 
moved to the Hunts Point Terminal Produce Market.
5 After 
the Company moved its operations in or about 1990, it em-
ployed on average about 80 empl
oyees who were represented 
by the Union in its various vegetable packaging operations 
(potatoes, tomatoes, and sprouts).  
For the most part, the Company buys these vegetables in 
bulk from growers and brokers, and after repackaging them 
into smaller units, sells them to retail grocers and supermar-

kets. In connection w
ith potatoes, the Company has used, for 
many years, potato sorting and packaging machinery into 
which loose potatoes are dumped and out of which emerge 5 
pound bags. This is, from what I understand, an assembly 
line type of operation, having a conveyer belt, scales, and 
bagging equipment. The parties refer to this as the potato 
packaging machine and its role 
in this case will soon be ap-
parent.   
At some point in 1992, the Un
ion was put into trusteeship 
by the International. Richard Ruggiero, a business agent, 
took over representing certain of 
the shops that had been the 
 4 The answer admitted that G & T, Mr. Sprout, Tray Wrap, and 
Slow Pack each purchased and received goods and materials valued 
in excess of $50,000 from points located outside the State of New 
York.   
5 Initially, the collective-bargaini
ng relationship was between the 
company and Local 27, IBT.  However, on December 1, 1995, Local 
27 merged into Teamsters Local 
813. Companies such as G & T 
were notified that their contracts 
would be administered by Local 
813 and that any future contracts would be negotiated with Local 

813.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 120 responsibility of a person who left
. As a contract between the 
Respondent and the Union was 
to expire on October 31, 
1992, Ruggiero attempted to contact Anthony Spinale, the 
Respondent™s president, to set up negotiations for a new 
contract. After further comm
unications, Ruggiero met Spi-
nale at a restaurant on October 29, 1992, where according to 

the uncontradicted testimony in the prior case (Case 2ŒCAŒ
26738), Spinale said that he did not recognize a union and 
that he was not going to bargain.   
The administrative law judge 
in Case 2ŒCAŒ26738, essen-
tially dealing with the negotiations that took place in 1992 
and 1993,  made the following conclusions:  
 1.  That the Respondent did not have objective 
grounds for asserting a good faith doubt as to the Un-

ion™s continued majority status and therefore that it vio-
lated Section 8(a)(5) by withdrawing recognition.  
2.  That the Respondent, in the absence of an im-passe, unilaterally di
scontinued to make contributions to 
the Union™s Pension and Welfare Funds and therefore 
violated Section 8(a)(5) of the Act.  
3.  That the Respondent had met and bargained with 
the Union in good faith. Therefore, this allegation of the 
Complaint was dismissed.   
 It should be noted that the judge, in the prior case, con-
cluded that as of November 5,
 1993, ﬁthe parties had agreed 
to all of the terms except for the arbitration clause.ﬂ   
As noted above, the prior decision was adopted by the 
Board on July 15, 1994, and was enforced by the court of 
appeals on September 20, 1994.   
Ruggiero testified that on June 10, 1994, he had a meeting 
with Linda Strumpf, who had represented the Company dur-
ing the previous negotiations. He testified that she said that 
the Company would not appeal the administrative law 
judge™s decision and that she 
was there to sign a contract. 
Ruggiero told her that the Company would have to pay ac-

crued Pension and Welfare cont
ributions and that all union 
dues should be made current. He states that they reviewed 
the contract to the extent that they had agreed to its terms 
back on November 5, 1993, and that Strumpf said that Spi-
nale wanted to eliminate the arbitration clause. According to 
Ruggiero, he responded that he 
would agree to eliminate the 
arbitration clause if the Company agreed to eliminate the no-

strike clause. He states that she agreed and said that she 
would have Spinale sign the contract and fax it to the Union 
as soon as possible. Ruggiero st
ates that in response to his request for a list of the current job classifications and wages, 

she said she would send a rider containing that information. 
(The Union was only looking to maintain the current pay that 
the employees were getting.)
6 With respect to the June 10 
meeting, Ruggiero credibly 
testified that he asked that the Company pay back dues and 
what it owed to the Pension and Welfare Funds. But he also 
testified that he did not make payment of defaulted fund 
payments or payment of past 
dues a condition of any agree-
ment. (As the Company, by virtue of the prior unfair labor 

practice case, was legally obligated to make retroactive pay-
ments to the Pension and Welfare Funds, Ruggiero would 
                                                          
 6 At this and at all future meetings, Linda Strumpf represented the 
Company as Spinale refused to atte
nd any of the meetings with the 
Union.   
have been well within his rights on insisting that such obliga-
tion be satisfied.)  
Strumpf testified that she attended the June 10 meeting 
and asserts, contrary to Ruggiero that she did not agree to a 
contract. She testified that Ruggiero said that another union 
was trying to organize the em
ployees and wanted to get a 
contract. She states that Ruggiero said that the Union would 
agree to delete the arbitration clause if the Company agreed 
to delete the no-strike, no-lockout clause. She claims that she 
said that she could not agree right away and would have to 
check with Spinale.   
Regarding the allegation that the parties reached a full 
agreement on June 10, 1994, it is my opinion that the evi-
dence supports the General Counsel™s contention. That is, I 
believe the version of the events as testified to by Ruggiero. 
In this regard, the credible ev
idence convinces me that after 
the judge™s decision in the prior case, Strumpf, who was 

delegated the function of collective bargaining, met with 
Ruggiero to resolve the only outstanding contract issue, 
namely what to do about the arbitration clause. And what 
happened was that the Union esse
ntially gave in to the Com-
pany™s previous demand for its
 elimination, conditioned only 
on the concomitant elimination of the no-strike, no-lockout 
clause. There is no question in my mind that Strumpf agreed 
to this quid pro quo and that she conveyed to the Union that 
she was authorized to do so. Although there was some dis-
cussion about back dues and back payments to union funds, 
these were treated as separate issues and the execution of a 
contract was not dependent on them.  
Ruggiero testified that he waited from June to the middle 
of August 1994, without receivi
ng anything, before finally 
calling up Strumpf to inquire as to the contract™s where-

abouts. He states that Strumpf said that she would be faxing 
the contract over to Spinale for his signature.  When 
Ruggiero, on August 16, received the ﬁcontractﬂ via fax, he 
noticed that although the contract
 had eliminated the arbitra-
tion and no-strike clauses, as
 per agreement, it was not 
signed and it did not have a schedule containing the employ-

ees wages and classifications. (The wage and classification 
schedule would really not be a 
new contract term as the Un-
ion had agreed to keep wages 
the same as they were under 
the expired contract. Instead, what the Union wanted was 
simply a list memorializing what the employees were getting 
paid.) According to Ruggiero, he ca
lled Strumpf on several oc-
casions in August 1994, in an attempt to get a signed contract 
with a wage and classification schedule and never received it 
despite Strumpf™s assurances that she had left it with Spinale. 
Strumpf acknowledges that she did not do anything about 
the contract in June or July because it was not on the top of 
her priority list. (She admits that she procrastinated.) She 
testified that in the beginning of August 1994, the Company 
got a letter from a Local 202 IBT indicating that they wanted 
to represent the employees and that Spinale told her that he 
wanted to get a contract drafted vis a vis the Charging Party.  
She testified that on August 8, 1994, she called Ruggiero, 
referred to the letter from the rival union, and said that Spi-
nale wanted her to draft a c
ontract covering what had been 
 G & T TERMINAL PACKAGING CO. 121 agreed upon. 
7 According to Strumpf, she told Ruggiero that 
she would have a document ready to send to both Spinale 
and Ruggiero the following week. She also testified that 
Ruggiero said that he wanted to have the pension and welfare 
payments made and that he wa
nted dues to be taken out ret-roactively. (At this point, the Company, in accordance with 

the decision in the previous unfair labor practice case, owed 
an indeterminate amount of money to the funds.) She states 
that Ruggiero said that he would fax her what the Union 
believed was owed to the Pension and Welfare Funds.  (R. 
Exh. 8 is a copy of the fax where Ruggiero enclosed what 
amounts to a bill for pension a
nd welfare contributions for 
the period from January 20, 1992, to August 26, 1994. It 
makes no claim for union dues.) 
According to Strumpf, on August 16, 1994, she sent a 
draft contract to both Spinale and to Ruggiero. In the cover 
letter to the  company, she stated:  
 I am enclosing two copies of proposed Union con-
tract for Tony to sign. prepared it. I am also enclosing 

the list of payments the union says is due for pension 
and welfare. They agree to take payments. Tell me how 
many you need.  
Also, they want us to deduct back dues owed from 
the employees  They want us to take 3Š1 each month 
to catch up. 
Finally, if Tony wants to sign contract and return to 
me; that is OKAY. Meanwhile, I will try to get up there 
either Wednesday or Friday early.  
 In my opinion, the letter from Strumpf to Spinale contra-
dicts her assertion that she had not reached an agreement 
with Ruggiero. It asks for his signature on the document and 
does not either make or ask for any comments or suggestions 
regarding its terms. 
Moreover, by its terms, it demonstrates 
to me that she understood that any moneys that the Company 
owed to the Union™s Pension and Welfare Funds and any 
claimed dues payments, were se
parate issues and that the 
execution of a contract was not conditioned on them.  
When Ruggiero did not receive the executed contract, he 
filed the charge in Case 2ŒCAŒ27745 on August 24, 1994, 
alleging that the Company refused to execute an agreement 
reached on June 10, 1994. As noted above, a complaint was 
issued in that case on October 
7, 1994. As far as I can deter-mine, not much happened with the parties until April 1995.  
Ruggiero states that on April 
12, 1995, he received a call 
from Federal Mediator Irwin Gerard, who said that Strumpf wanted to meet on April 14, to sign the contract.   
According to Ruggiero, he met with Strumpf and Gerard 
on April 14 at his office. He states that Strumpf asked if he 
had received a signed contract and he said no. Ruggiero testi-
fied that she said that she made a mistake and had sent it to 
Washington, but would have it later in the day. At this point, 
according to Ruggiero, Strumpf presented an unsigned ver-
sion of a contract from which she had deleted a number of 
provisions in the previously agreed upon contract. He states 
that two holidays were deleted, and that the shop steward and 
grievance clauses were deleted. Ruggiero testified that when 
he pointed out the deletions that she had made in the con-
                                                          
                                                           
7 This testimony supports my conclusion that Strumpf not only 
agreed to the terms of a contract on June 10 but that she had been 
authorized by Spinale to do so.  tract, Strumpf said that she would change them and that she 
would call him on Monday to set up a meeting. Ruggiero 
states that at one point during 
the meeting, Strumpf tendered 
a check for $15,000 made out to Local 27 and said that this 
was for pension and welfare moneys owed. Ruggiero states 
that he told her that this should be for back dues and not fund 

payments. 
8 Strumpf acknowledges that on 
April 12, she made some deletions in the contract and asserts that Spinale told her that 
he wanted additional conce
ssions from the Union in ex-change for deleting the no-st
rike and no-lockout clause. (These concessions being proposed by Strumpf for the first 
time after about 11 months had gone by.) She testified that 
there was a dispute about the check and for what purpose the 
money was supposed to be used. 
While this whole issue is, in my view, irrelevant to this case, I will point out that in her 
view, the check was intended 
for pension and welfare pay-
ments whereas Ruggiero said that he wanted that money to 
go to payment of back union dues.  Strumpf states that she 
told Ruggiero that the Employer was not going to pay back 
dues out of his own pocket and suggested that the Union 
waive back dues. She states that Ruggiero said that employ-
ees should pay back dues once a week until they were caught 
up, which in her opinion, would raise a stink because the 
employees didn™t get paid much to begin with. Strumpf testi-
fied that she told Ruggiero that she would not be able to 
speak to Spinale until after Monday, April 17, 1995.  
Pursuant to Section 8(d) of the Act, when the parties reach 
a collective-bargaining agreement either side, at the request 
of the other, is required to reduce such agreement to writing 
and to execute it.  Thus, under the National Labor Relations 
Act once it has been established that there has been a meet-
ing of the minds, a contract will come into existence before 
its execution, and the Act requires both sides to sign such an 
agreement at the request of the other, 
H. J. Heinz Co. 
v. NLRB, 311 U.S. 514, 526 (1941).  
In the present case, I am c
onvinced that on June 10, 1994, 
Strumpf as counsel to the Respondent and as its sole repre-
sentative during the negotiations, conveyed to the Union that 
she was authorized to make a fi
nal contract with the Union. 
Thus, I conclude that she eith
er had actual or apparent au-
thority to make an agreement.  
Metco Products v. NLRB,
 884 F.2d 156 (4th Cir., 1989), enfg. 289 NLRB 76 (1988). I am 
also convinced that at this meet
ing,  the parties reviewed the 
negotiations that had preceded the previous unfair labor prac-
tice case, reiterated their agreement to those items already 
agreed to, and further agreed to eliminate from the contract 
the arbitration clause in exchange for the elimination of the 
no strike/no lockout clause. Accordingly, I conclude that 
from that moment, a contract came into existence and that 

the Respondent was obligated to reduce it to writing and to 
execute it upon request.   
I reject, as contrary to the 
evidence, any s
uggestion that the Union, by Ruggiero, conditioned the contract on the 
 8 In this regard, Ruggiero testified that at the time, he understood 
that a check for pension and welfar
e fund payments had to be made 
out to the funds and not to the Unio
n.  Indeed as such liability was 
the subject of the previous unfair labor practice case, the proper 
procedure was for the company to 
tender the payments, via the com-
pliance procedure, to the NLRB™s Regional Office which then is 
responsible for its disbursement.  (The check was not cashed.) In 
either event, this issue is to my mind, essentially irrelevant. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 122 payment of back union dues or on the payment of pension 
and welfare contributions that were owed to the funds. Nor 
do I conclude that the Union, on April 17 or 18, 1995, with-
drew from the agreement previously reached on June 10, 
1994. As will be discussed below, when the Respondent still 
refused to execute the agreement and insisted on making new 
and additional changes, Ruggiero, in
 a fit of  pique, said that 
if the Respondent wanted to change the contract, then he 
wanted a 25-cent-an-hour raise for the employees during 
each year of the contract. This, to my mind, is not equivalent 
and cannot be construed as mani
festing an intention to with-
draw from the agreement previously reached on June 10, 

1994. Nor do I construe it as a waiver by Ruggiero of the 
Respondent™s (and the Union™s ), obligation to execute that 
agreement. Ruggiero™s statement merely was an outburst 
made in response to the Respondent™s provocative behavior 
of bringing up new contract cha
nges at the last moment and 
which were first mentioned almost a year after the parties 
had reached an agreement.  
B. The Layoffs and the Events on April 17 to 19  
Although the Hunts Point market was closed to the public 
on Monday, April 17, 1995, this was a regular workday for 
the employees of the Respondent. At about 7:30 a.m., 
Ruggiero and two other business agents went to the market and started picketing at the Company™s business location.  
The signs indicated that the Union was protesting the em-
ployer™s unfair labor practices.  At the lower portion of the 
signs, some said, ﬁOn Strike, G&T Packers.ﬂ
9 Notwithstanding the picketing activity, the fact is that the 
Union did not ask the employees to engage in a strike, and at 
about 7:55 a.m., the employees 
attempted to enter the prem-ises to go to work.   
The evidence shows that when the employees tried to en-
ter the premises, Spinale told them that he did not need them 
anymore and that they should go home and/or collect unem-
ployment. At this poi
nt, as they were not allowed to go to 
work, the employees joined the Union in the picketing activ-
ity. In this regard, I conclude
 that the evidence establishes 
that Spinale laid off a large group of his employees on April 
17, 1995, when he saw that the Union was engaged in picket-ing activity and when he saw th
at his employees were speak-
ing to union representatives befo
re the start of the workday. 
On that day, about 10 to 12 of 
the employees were allowed to 
go to work and these were people who packaged Brussels 
sprouts. 
The testimony of Spinale also shows that later on April 17, 
he decided to terminate , at least for the moment, his potato 
packaging operation. His testimony was that he decided to 
either sell or junk the potato packaging machine and to have 
the packaging of 5 pound bags of potatoes done by one of his 
suppliers.  This was M&M Farms located in Goshen, New 
York.  Working with remarkable dispatch, Spinale had the 
potato packaging machine disass
embled and on a truck up to M&M by that afternoon. He a
sserts that M&M did not buy 
the machine, but used it for parts.  
Spinale™s testimony convinces 
me that he decided to get rid of the potato packaging machine because of the union 
activity that occurred on the morning of April 17, which 
                                                          
                                                           
9 Ruggiero testified that one of the purposes of the picketing was 
to try to communicate with the employees particularly as the Union 
had had little contact with them for a couple of years.  
indicated that the Union was 
serious about pressing him to 
sign a contract. When he was 
asked what had changed to 
make him decide to terminat
e his potato packaging opera-
tion, his testimony, in part, was as follows:  
 JUDGE GREEN: So, what was the problem? I don™t 
understand.  What is the probl
em with respect to that?  
THE WITNESS: I couldn™t compete.  My packages 
were costing me $2.20, $2:30 to pack, where M&M 
could pack them for 80 cents. So, how could I compete 
and make money? My overhead was tremendous. My 
labor costs was tremendous.  And I wasn™t feeling well. 
And somewhere along, I made bad judgments with cer-
tain things, and it just didn™t work out that well. 
And fi-nally, I found out the problem
, and Mr. Ruggiero helped 
me correct it in a hurry
. (Emphasis added.) 
 When one considers that his labor costs were no different 
from preceding years, that the Union was not asking for any 
change in the wage rates, and that the Company™s  potato 
packaging operations were profitable in 1994 and 1995, the 
only conclusion that I can reach regarding Spinale™s testi-
mony, is that what was now diff
erent and what caused him to 
ship the potato packaging machine up to M&M, was that 
Ruggiero was pressing him to execute the contract and it was 

looking as if there were no more
 delaying tactic
s to employ. 
10 Spinale claims that between April 17, 1995, to some time 
in May 1995, he suspended his 
potato packaging operations. 
(He states he resumed some potato packaging by hand in 
May 1995.) In the meantime, he acknowledges that some-
where between 40 to 60 percent of the potato sales that he 
had made before April 17, were now being made to his cus-
tomers 
and pursuant to his instructions, by M&M. 
11 He also claims that he gave up some pot
ato sales, but these seem to 
have been limited.  In any event, the evidence shows that a 
substantial portion of Respondent™s potato sales after April 
17 were essentially 
subcontracted to M&M and that what-
ever sales Spinale chose to gi
ve up, were given up by his 
own choice, which, as I have
 already concluded, was moti-
vated by his desire to avoid havi
ng a contract with the Union.  
In short, I conclude that th
e Respondent did not partially 
close its business.  Rather, it temporarily stopped doing po-
tato packaging at its own facility for a short time, effectively 
subcontracted out that work to M&M, and ceased selling 
certain limited types of potatoe
s. These decisions were made, I believe, to avoid signing a contract with the Union and in 

response to the Union™s lawful picketing which occurred on 
April 17. This decision, to my mind was not taken because of 
any outside market forces and I view as absurd, any conten-
 10 R. Exh. 30 was offered as a profit and loss summary for the po-
tato operations of G & T from 1991 through March 31, 1996. While 
showing losses in 1991, 1992, and 1993, this summary shows that 
for the year ending 1994, the potato operations had a profit of 

$169,000 and that for the year ending 1995, potato operations had a 
profit of $85,000. Although the summary purports to show a loss 
during the first quarter of 1996, (of $59,000), this is after the deci-
sion to dispose of the potato packaging machine.  
11 Inasmuch as I found Spinale to 
be argumentative and evasive, I 
take this estimate as being the minimal estimate. I would not be 

surprised, if a much larger percentage of his potato packaging opera-
tions were subcontracted to M&M.  
 G & T TERMINAL PACKAGING CO. 123 tion by the Respondent that it me
rely acceded to a ﬁdemandﬂ 
by Ruggiero that the Company go out of business. 
At about 8:30 a.m. on April 17, 1995, Ruggiero and the 
pickets were told by the market
™s security officer that they 
would have to take their  pickets outside the market and they 
complied.  Later in the morning, Strumpf appeared at the 
market and had a conversation with Ruggiero at the security 
office. Ruggiero credibly testified that Strumpf said that she 
had a contract to be signed but that the shop steward and 
grievance clauses had to be delete
d. He told her that this was 
not what had been agreed to a
nd in a fit of pique (clearly justified), Ruggiero told her that if she insisted on changing 
the agreement, then he wanted a 25-cent-per-hour increase 
for  each year of the contract. (Recall that the Union had 
already agreed to a contract containing no wage increases.) 
In response, Strumpf said that the Employer was going to 
close and Ruggiero said that 
was fine and that they should 
negotiate the terms of a close out. She then said that Em-

ployer would reinstate about 30 people but would not do so 
by seniority. Ruggiero told her that she could not do that and 
she said that she could inasmuch as there was no contract and 
therefore no seniority clause. 
Ruggiero testified that on Tuesday, April 18, 1995, he 
asked Spinale to take the employees back and that Spinale 
said that he would take back about 30 people.  
In his pretrial affidavit, Spinale stated:  
 Linda Strumpf came into the Employer facility later that 
morning.  When she arrived the Union representatives and 
employees were gathered in an area outside the main gate 
to the Market. After Strumpf arri
ved, I told her that since I 
had eliminated the potato pack
ing machine, I would not be 
able to continue to employ all of the employees.  I told her 
that I might be able to use 25 to 30 employees, and that if 
the Union wanted me to, I w
ould go out to the main gate 
and pick them from the gro
up of employees gathered out-
side the main gate, and that the rest could then go and col-
lect unemployment. 
 Similarly, Strumpf stated in
 her pretrial affidavit:  
 On Tuesday April 18, 1995, I arrived at the Market at about 
7:30 a.m. Later that morning at 9:00 a.m. Market Security 
told Spinale that all of the employees wanted to come back 
to work. . . . Spinale said that he had closed his G&T opera-
tion based upon the Union™s ultimatum, and that he could 
not use all of the employees. He went on to say that he 
could use about 30 employees for his other operations. Don 
responded that he was not su
re that was a good idea be-
cause there were about 70 employees out there. Spinale 
then said O.K., and to forget it. Shortly thereafter, Don 
suggested that either Spinale or myself go out to talk about 
it with the Union. 
 On Wednesday, April 19, Spinale took back some of the 
laid-off employees and told the remainder that they could 

collect unemployment. He concedes that he did not use sen-
iority as a criteria and asserts that he picked those people 
who could do the jobs that he needed. 
12                                                           
                                                                                          
12 In the collective-bargaining agreement that was agreed to on 
June 10, 1994, the parties agreed to carry over most of the terms of 
the previous contract which had e
xpired in 1992. Under the terms of 
that agreement, it provides at art. 15(a):  
The Company concedes that after April 19, it hired new 
workers and resumed at least some of the potato packaging 
operation in May 1995. The Company claims that around 
Thanksgiving it sent letters to 
some of the laid-off employees 
and as they did not respond, hi
red additional new employees. 
In the latter regard, these letters were not sent by certified 
mail and the Company offered no convincing evidence either 
that these purported letters were sent or that they were ever 
received.  
Appendix A to this decision is a list of company employ-
ees laid off on April 17, 1995. Appendix B to this decision is 
a list of employees who remained laid off after April 19, 
1995, and who either were never 
recalled to work or were reinstated at some point after April 19. Appendix C is a list 
of employees who while not la
id off on April 17, 1995, were either on vacation, were ill or
 were on leave during the week 
of April 17 and were not reinstated when they wished to go 
back to work thereafter. 
In addition to the above, the evidence shows that in May 
1995, the Company gave a 10-cent-an-hour raise to some of 
its female employees and that 
it did so without notifying or 
offering to bargain with the Union.
13 The General Counsel alleges that Spinale created a new 
corporation and that he shifted his employees 
onto its payroll 
after April 17, 1995. As it is c
onceded that this new corpora-
tion, Slow Pack, is a single employer with the old, it is liable 
for all of the unfair labor practices committed herein. The 
evidence shows that Slow P
ack has common ownership and 
management as G & T, that it has the same business purpose 
and place of business, and that 
it uses many of the same em-
ployees as G & T. Also, as the evidence shows that Slow 

Pack was established immediately after the Union™s request 
to have the contract signed and right after the mass layoffs on 
April 17 and 19, it is my opinion that Spinale, on advice of 
counsel, set up this new corporation and transferred the em-
ployees of G & T to its payroll, in the vain hope that he could 
avoid executing a contract with the Union. As such, it is 
concluded that Slow Pack is an alter ego of G & T and that it 
is obligated to abide by the terms of the collective-bargaining 
agreement that was reached on June 10, 1994. 
RCR, 312 NLRB 513 (1993), 
Crawford Door Sales Co.,
 226 NLRB 1144 (1976). III. THE BACKPAY SPECIFICATION General Counsel™s Exhibit 65 is the final amendment to 
the backpay specification in Case 2ŒCAŒ26738. 
As noted above, Judge Morris, in his earlier decision, 
found that the Respondent violated Section 8(a)(5) of the Act 
when it unilaterally failed an
d refused to make continued 
contributions on behalf of its employees to the Welfare and 
Pension Funds in accordance w
ith the terms of its expired 
collective-bargaining agreement with Local 27 IBT. The 

judge noted that pension and welfare contributions, as pro-
vided for by a collective-bargain- ing agreement, survive the 
 The Employer will not discha
rge any of its Employees for 
Union activities.  In laying off for economic reasons, the Em-
ployer will abide by Seniority. 
 Seniority shall prevail among all 
Employees for purposes of preference in employment, re-
employment, lay-off or recall, providing the Employee so af-
fected has the skill and ability to perform the work required. . . .
 13 Spinale testified that this raise was given only to the female 
employees.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 124 expiration of the contract and 
cannot be unilaterally altered 
without bargaining and in the absence of an impasse.  
Judge Morris recommended that the Respondent be or-dered to make payments to the Pension and Welfare Funds in 
the amounts to be computed in the manner set forth in 
Ogle Protection Service, 183 NLRB 682 (1970), enfd. 444 F.2d 
502 (6th Cir. 1971), plus interest as computed in 
New Hori-zons for the Retarded, 283 NLRB 1173 (1987), and Merry-
weather Optical Co., 240 NLRB 1213 (1979). For better or 
worse, 
New Horizons
, supra, and Merryweather Optical,
 supra, provide for two different
 interest rate formulas and 
this discrepancy will have to reconciled. 
The backpay specification alleged that the backpay period 
commenced on January 1, 1993, which is the date that the 

Respondent ceased making contributions to the funds. It also 
alleges and I agree that the ba
ckpay period continues until 
the Respondent resumes making payments at the rates set 
forth by whatever collective-bargaining agreement is in ef-
fect.   
Under the terms of the expired contract 
and the terms of 
the agreement that was reached on June 10, 1994, there are 
provisions at article 25, requiring the Employer to make 
contributions to the Union™s Welfare Trust Fund and the 
Union™s Pension Fund. As to the Welfare Trust Fund, the 
contributions are set at $6per month for each employee cov-
ered by the agreement. Rega
rding the Pension Fund, the 
contributions are set at $8 per week for any employee cov-

ered by the Agreement who worked at least one day during 
any given week.   
Effective from June 1995, and in accordance with a court 
order, the Respondent has been making payments of $3000 
per month to the Union which have been transferred into the 
Pension and Welfare Funds. Thes
e moneys have been allo-
cated by the two Trust Funds to
 the defaulted payments ret-
roactive to when the payments ceased. Thus for example, the 
payment in June 1995 was applied to the default in January 

1993, the payment in July 1995 was applied to the default in 
February 1993, etc. As this is the case, then the maximum 
period for at least a portion of the interest computation would 
be 30 months as each $3000 payment would have been and is 
still being made and applied to a default month that occurred 
30 months before.   
All parties agree that the 
payments of $3000 per month 
should offset the payments owed
 to the funds. I will allocate 
the $3000 to each fund in proportion to what had been allo-

cated in the past. Thus, $2500 pe
r month is allocated to the 
Pension Fund and $500 per month is
 allocated to the Welfare 
Fund.   For the period from January 1, 1993, to April 19, 1995, 
the backpay specification uses the actual number of bargain-
ing unit employees that worked during any given weekly 
period for calculating the amounts owing to the funds. From 
April 19, 1995, on, the General Counsel used the actual 
number of bargaining unit employees who worked and added 
22 to that number. This is ba
sed on the assumption that al-

though there were 24 people illegally laid off on April 19, 2 
were rehired within th
e week. (See App. B.) 
The parties stipulated to the number of employees who 
worked during the respective periods of time and the 
amounts that would be required to be paid for each employee 
for each fund during the entire period of the backpay specifi-
cation. Thus, there is no dis
pute as to the gross amounts 
owed to each fund for the period from January 1, 1993, to the 
week of April 17, 1995. What was in dispute was whether 
the employer had illegally la
id off a group of employees 
during that week who should be 
added to the employee count 
for purposes of calculating the Pension and Welfare Fund 
contributions. Also in dispute is
 the method to calculate in-
terest.  
As I have concluded above that the employer laid off this 
group of employees on April 19,
 1995, for discriminatory 
reasons, and as I also conclude
 that the Respondent should be 
ordered to restore its potato 
packaging operation, I agree with the General Counsel™s assu
mption that but for the illegal 
layoffs, the number of employ
ees that would have worked 
after April 19, 1995, is th
e number who actually worked 
plus the number who would have worked but for the illegal dis-

crimination. Appendices D and E 
to this Decision sets forth 
the amounts owed to the Pension and Welfare Funds.  
With respect to interest, 
New Horizons For the Retarded
, supra, sets interest on backpay awards at the short-term Fed-
eral rate, determined quarterly, with the rate for any calendar 
quarter being the rate determined by the Secretary of the 
Treasury on the first month of the previous calendar quarter. 
Thus, under this rule, the inte
rest rate can theoretically 
change four times a year which 
is consistent with the fact 
that the Board computes backpay on a quarterly basis.  
However, the Board in 
Merryweather Optical Co.
, supra., 
established a different rule fo
r calculating interest for de-
faulted payments owed to f
unds established under collective-
bargain-ing agreements. In that case the Board stated:  
 Because the provisions of employee benefit fund 
agreements are variable and complex, the Board does 
not provide at the adjudicatory state of a proceeding for 
the addition of interest at a fixed rate on unlawfully 
withheld fund payments. We leave to the compliance 
state the question of whether Respondent must pay any 
additional amounts into the benefit funds in order to sat-
isfy our ﬁmake-whole remedy. These additional 
amounts may be determined, depending upon the cir-
cumstances of each case, by reference to provisions in 
the documents governing the funds at issue and, where 
there are no governing provisions, to evidence of any 
loss directly attributable to the unlawful withholding ac-
tion, which might include the loss of return on invest-
ment of the portion of funds withheld, additional admin-
istrative costs, etc., but not collateral losses.  
 In the present case, the underlying collective-bargaining 
agreements (the voluntarily signed contract that expired in 
1992 and the agreement reached on June 10, 1994), require 
the employer to make contribu
tions to the respective funds 
but do not set out any specific 
interest rate for defaulted 
payments. However, the contracts, in my opinion, incorpo-
rate by reference the underlying trust documents.  General 
Counsel™s Exhibit 37 is a Declaration of Trust dated May 2, 
1994, for the Pension Fund modifying the ﬁAgreement and 
Declaration of Trust as originally entered into as of April 9, 
1970 and restated in its entirety in 1975.ﬂ  At section 5 of 
this document, it states in pertinent part:  
 In addition to any other remedies to which the parties may 

be entitled, an Employer in default for not less than five 
working days shall be obligated to pay interest at the rate 
specified in the Collective Barg
aining Agreement, or if a 
 G & T TERMINAL PACKAGING CO. 125 rate is not specified in  the collective Bargaining Agree-
ment, at a rate of not less than one and one half percent per 
month on the contributions due from the date when  pay-
ment was due to the date when payment is made, together 
with all expenses of collection incurred by the Trustees, in-
cluding reasonable attorneys™ and auditors™ fees.  
 General Counsel™s Exhibit 38 is the Declaration of Trust 
for the Welfare Fund and it contai
ns an identical provision.   
As the present backpay case involves the failure to make 
pension and welfare fund contributions, the proper rule for 
calculating interest is the one set forth in 
Merryweather Op-
tical Co.
, supra and this is the rule I shall adopt for this case. 
Therefore, pursuant to the Trust documents, the interest 

would be 1.5 percent per month or 4.5 percent per quarter.  
Moreover, because the $3000-per-month payments have 
each been applied and will continue to be applied retroac-
tively to a default period 30 months before, the maximum 
period for a portion of the interest for any given month 
would be 30 months. That is, when an offset payment was 
made and applied to a default month, and the amount paid 
turns out to be lower than the payment owed 
plus 30 month™s of accumulated interest, then additional interest would be 

owed on the difference. For example, for January 1993, the 
pension amount due was $2400, plus interest at1.5 percent per month for 30 months or $1080, minus an offset of $2500, 
which equals a remaining obligation of $980 for that month. 
As this latter amount would still be owed for January 1993, 

additional interest should be calculated for the remainder 
($980) at 1.5 percent per month until such time as the full 
amount that is owed, is paid.  
As the backpay specification as amended r
uns only until 
the end of February 1996, and as backpay is still running, the 
General Counsel may issue a ne
w backpay specification or 
reopen this one as appropriate
. Additionally, as the backpay 
amounts for all months after March 1994 are calculated on 
the assumption that the Respondent will continue to comply 
with the court™s Order to pay $3000 per month, any cessation 
or deviation of that obligation may give reason to reopen this 
matter.  
CONCLUSIONS OF 
LAW 1.  By refusing to execute a collective-bargaining agree-
ment that was mutually agreed to on June 10, 1994, the Re-
spondent has violated Section 8(a)(1) and (5) and Section 
8(d) of the Act.  
2.  By discharging or laying off employees on April 17 
and 19, 1995, and by refusing to reemploy employees there-

after because of their union membership and activities, the 
Respondent has violated Section 
8(a)(1) and (3) of the Act.  
3.  By unilaterally subcontracting or transferring its potato 
packaging operations to M&M Fa
rms and Sales, on June 17, 
1995, the Respondent has violated Section 8(a)(1) and (5) of 

the Act.  
4.  By unilaterally reinstati
ng employees out of seniority 
order, the Respondent has unila
terally changed the terms and 
conditions of employment and 
has violated Section 8(a)(1) 
and (5) of the Act.  
5.  By unilaterally granting wa
ge increases to some of its 
employees, the Respondent has vi
olated Section 8(a)(1) and 
(5) of the Act.  
6.  In relation to the backpay specification in Case 2ŒCAŒ
26738, the Respondent owes the sums of money set forth in 
Appendices D and E, with interest. Moreover, the backpay 
liability shall continue until Respondent fully complies with 
the Order in that case.  
THE REMEDY The General Counsel seeks an order compelling the Re-
spondent to restore its potato packaging operations as they 
existed before the events of April 17, 1995. 
In We Can, Inc
., 315 NLRB 179 (1994), the Board stated:  
 When an employer has curtailed operations and dis-
charged employees for discriminatory reasons, the 
Board™s usual practice is to or
der a return to the status 
quo anteŠthat is, to require the employer to reinstate 
the employees and restore the operations as they existed 
before the discriminationŠunless the employer can 
show that such a remedy would be unduly burden-
some.
14  The Respondent asserts that the 
record in this case shows 
that such a remedy would be unduly burdensome. Alterna-
tively, it seeks permission to adduce additional evidence at 
the compliance stage to show that such a remedy would be 
unduly burdensome.  
In my opinion, the record does not show that a restoration 
remedy would be unduly burdensome to the Respondent. The 
evidence shows that on April 17, 1995, the Company ceased, 
on a temporary basis, its pota
to packaging operations and 
that it dismantled and got rid of its potato packaging assem-
bly line machine. This machine, according to Spinale was 
about 35 years old and was substantially out of date. When 
asked how much a replacement 
would cost, he gave the opin-
ion that it would cost between $130,000 and $150,000. Nev-

ertheless, as he admitted that
 he has not gone out to price such a machine, this figure was merely a guess.  
Although claiming that its potato packaging operations 
were not profitable, this was belied by the summary intro-
duced by the Respondent which s
howed that its potato opera-
tions made a profit in 1994 and 1995. Moreover, there seems to be no contention that the 
Respondent™s other operations 
were not profitable, and taken 
as a whole, a sum of $150,000, 
may not be all that significant in proportion to the Com-
pany™s total financial picture. 
At least the Respondent has not 
shown that such an amount woul
d be a great deal in the con-
text of its total operations. Fina
lly, if as Spinale says, a more 
modern and computerized machine would be more efficient 
than his obsolete potato packaging machine, then the sum of 
money spent to replace it would probably be a good invest-

ment, yielding future profits.   
In We Can, Inc., supra, the Board, although refusing to re-
open the record, did amend the 
administrative law judge™s 
recommended Order to provide that restoration and rein-

statement would be required ﬁunless the Respondent can 
establish at complianceŠon the basis of  evidence that was 
not available at the time of the unfair labor practice hear-
ingŠthat those remedies are 
inappropriate.ﬂ See also Ferra-
gon Corp., supra. In view of the above, I shall therefore recommend that the 
Respondent, having discriminatori
ly laid off or discharged 
employees, must offer them reinstatement and make them 
whole for any loss of earnings and other benefits, computed 
                                                          
 14 See also Ferragon Corp
., 318 NLRB 359 (1995).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 126 on a quarterly basis from the date of discharge to date of 
proper offer of reinstatement, 
less any net interim earnings, 
as prescribed in 
F. W. Woolworth Co
., 90 NLRB 289 (1950), 
plus interest as computed in New Horizons for the Retarded
, 283 NLRB 1173 (2987). 
15 I shall further recommend that the 
potato packaging operation be restored. Consistent with the 
cited cases, I shall recommend that the Respondent be al-
lowed at the compliance stage of the proceeding, to try to 
establish, based on new evidence, that the restoration of op-
erations would not be appropriate.  
In relation to the finding that the Respondent refused to 
execute an agreed upon contract, I shall recommend that the 
Respondent do so if requested by the Union. In this regard, it 
appears that the document which was  received into evidence 
as General Counsel™s Exhibit 6 in
corporates the contract that 
was agreed to on June 10, 1994.   
As the Respondent refused to sign General Counsel™s Ex-
hibit 6, and as there is and may continue to be a substantial 
hiatus between the effective date of that agreement until the 
time that this Order is enforced or complied with, I recom-
mend that the Union be given the option of having the 3-year 
term of that contract commence at any time of its choosing 
from June 10, 1994, until the time that the Respondent com-
plies with this Order.  
Further, as the Company has illegally but successfully 
kept the Union at bay for a si
gnificant amount of time, I rec-
ommend that the Respondent be required to furnish to the 

Union a current list of its employees, their job classifications, 
and rates of pay, along with 
their home addresses and tele-phone numbers. This remedy is designed to allow the Union 

to reestablish communication with the employees affected by 
the Employer™s unfair labor practices and to enable it to 
evaluate the terms of the agreed upon contract vis a vis the 
existing terms and conditions of the Respondent™s bargaining 
unit workforce.  
Although I have concluded abov
e, that the Respondent has 
violated Section 8(a)(5) of th
e Act by giving wage increases 
to some of its employees without first bargaining with the 

Union, the Respondent shall not be required to rescind these 
wage increases unless explicitly
 requested to do so by the 
Union.  As the Respondent™s employees
 are largely Spanish speak-
ing, it is recommended that the notices be in Spanish and 
English.   Finally, as the Respondent has 
previously violated the Act 
and as the violations herein are considered by me to be sub-
stantial and serious, I recommend that a broad order be is-
sued.  
Hickmott Foods, 242 NLRB 1357 (1979). 
On these findings of fact and conclusions of law and on the entire record, I issue the following recommended
16 ORDER The Respondent, G & T Terminal Packaging Co., Inc. , 
Mr. Sprout, Inc., Tray Wrap, Inc., Chain Trucking, Inc., a 
                                                          
 15 However, any moneys owed to the union trust funds pursuant to 
the terms of the June 14, 1994 contract would require interest as 
calculated in Merriweather Optical, supra.  
16 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, th
e findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
single employer, and G & T Terminal Packaging, Inc., and 
its alter ego Slow Pack, Inc., its officers, agents, successors, 
and assigns, shall 1.  Cease and desist from 
(a) Failing and refusing to bargain collectively with Pri-
vate Sanitation Union, Local 
813, International Brotherhood 
of Teamsters a/w AFLŒCIO by refusing to sign the contract 
that was agreed to on June 10, 1994.   
(b) Discharging or laying o
ff employees and refusing to 
re-employ employees because of their membership in or 
activities on behalf of Privat
e Sanitation Union, Local 813, 
International Brotherhood of Teamsters a/w AFLŒCIO, or 
any other labor organization. 
(c) Unilaterally subcontracting 
or transferring its potato 
packaging operations.  
(d) Unilaterally reinstating em
ployees out of seniority or-
der. (e) Unilaterally granting wage increases to some of its 
employees.  
(f) In any other manner interfering with, restraining, or co-
ercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to ef-
fectuate the policies of the Act. 
(a) On request of the Union, execute the contract that was 
agreed to on June 10, 1994, in accordance with the terms of 
the remedy section of this opinion.   
(b) On request, bargain with the Union as the exclusive 
representative of the employees in the following appropriate 
unit concerning terms and conditi
ons of employment and, if 
an understanding is reached, embody the understanding in a 
signed agreement: 
 All full-time and regular 
part-time employees em-
ployed by the Respondent at its facility, excluding 
guards, professional employees
 and supervisors as de-
fined in the Act. 
 (c) Within 14 days from the date of this Order, offer the 
employees listed on Appendices 
B and C  full reinstatement 
to their former jobs or, if t
hose jobs no longer exist, to sub-
stantially equivalent positions
, without prejudice to their 
seniority or any other rights or privileges previously enjoyed. 
(d) Make the employees listed 
on Appendices A, B, and C 
whole for any loss of earnings and other benefits suffered as 

a result of the discrimination against them in the manner set 
forth in the remedy section of the decision. 
(e) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharges and 
notify the employees in writing that this has been done and 
that the discharges will not be used against them in any way. 
(f) Restore the potato packaging operation to its size as of 
April 17, 1995, unless it can show at compliance, on the 
basis of evidence that was not available at the time of the 
unfair labor practices hearing, 
that those actions would be 
unduly burdensome.  
(g) Furnish to the Union, a list of the bargaining unit em-
ployees currently working setting forth their names, ad-
dresses, telephone numbers, rate
s of pay, and job classifica-
tions.  (h) Preserve and, within 14 days of a request, make avail-
able to the Board or its agents for examination and copying, 
all payroll records, social security payment records, time-
 G & T TERMINAL PACKAGING CO. 127 cards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the 
terms of this Order. 
(i) Within 14 days after service by the Region, post at its 
facility Bronx, New York, copies of the attached notice 
marked ﬁAppendix F.ﬂ17 Copies of the notice, on forms pro-
vided by the Regional Director for Region 2, after being 

signed by the Respondent™s authorized representative, shall 
be posted by the Respondent immediately upon receipt and 
maintained for 60 consecutive days in conspicuous places 
including all places where notices to employees are custom-
arily posted. Reasonable steps 
shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material. In the event that, during the 
pendency of these proceedings
, the Respondent has gone out 
of business or closed the facility involved in these proceed-
ings, the Respondent shall dup
licate and mail, at its own 
expense, a copy of the notice to all current employees and 

former employees employed by
 the Respondent at any time 
since April 19, 1995.  
(j) Within 21 days after service by the Region, file with 
the Regional Director a sworn certification of a responsible 

official on a form provided by the Region attesting to the 
steps that the Respondent has taken to comply. 
In relation to the backpay specification in Case 2ŒCAŒ
26738, the Respondent owes the sums of money set forth in 
Appendices D and E, with intere
st as calculated. Moreover, 
the backpay liability in relation to that charge shall continue 
until Respondent fully complies w
ith the Order in that case.  
 APPENDIX A 
The evidence shows that 60 employees were discharged 
on April 17, 1995, when they were not allowed to go to work 
on that day. These are:  
 Estefania Acevado   Maria Garcia 
Nancy Amparo   Vitalina Genao 
A. Rocio Barragan  Martin Gonzales 
Daria Batista    Benjamin Guzman 
Ysidro Canela   Ana Hernandez 
Anonio Castillo  Paula Javier 
Miriam Contreras   Victor Jimenez 
Herman DiazEligio Disla  Romana Lopez 
Agapito Duran   
Fernando Mendez 
Ramona Escoboza  Primitiva Mercado 
Erlinda Espinoza  Jose Merigildo 
Astia Mesa   Luz Ramos 
Regino Mora   Francisco Rodriguez 
Leonardo Morel  Matilda Rodriguez 
Magdalena Negron  Olimpia Rodriguez 
Beatriz Olivo   Aida Romero 
Benita Olivo   Juan Romero 
Juana Olivo   Onofre Romero 
Dominot Orbe   Felix Sanchez 
Jose Rafael Ortega  Carlos Santana 
Maria Ortiz   Zunilda Santana 
                                                          
 17 If this Order is enforced by a judgment of a United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.ﬂ 
Bienvenido Padilla  Claudio Santiago 
Carmen Perez   Thelma E. Severino 
Leonides   Perez Carment Sosa 
Juan Ramos   RosaTejada 
Augustina Fermin  Aurora Terrero 
Candida Frias   
Leyda Triunfel 
Ana Villanueva
  APPENDIX B 
This list consists of those pe
ople who were laid off on 
April 17, 1995, and who were not
 recalled by the Respondent 
on April 19, 1995. In a few cases, employees returned to 
work on the dates set forth next to their names.  
 Estefania Acevado   Primitivo Lopez 
Sabina Cabrera    Jose Merigildo 
Antonio Castillo   Leonardo Morel 
Marco Delgado    Beatriz Olivo 
Herman Diaz    Benita Olivo 
Romana Escoboza (retn 4/25)  Juana Oliva  
Erlinda Espinoza   Jose Ortega 
Maria Garcia    Francisco Rogriguez  
       (retn 4/23) 
Mercedes Garcia   Matilda Rodriguez 
Ana Hernandez   Carlos Santan 
Casimiro Hernandz   Claudio Santiago 
Denny Lopez    Leyda Triunfel 
 APPENDIX C 
There were four employees who were not actually work-
ing during the week of April 17 because of illness or because 
they were on leave and who were not allowed to return when 
they reported to work.  These are:  
Sabina Cabrera. She had left for the Dominican Republic 
on or about April 12 and when she reported back to work on 
May 1, 1995, she was not 
allowed to return.  
Marcos Delgado. On April 17 he was out sick, his last 
previous day worked being Apr
il 6, 1995.  He testified that 
when he tried to return to work on or about April 26, he was 
not allowed in.  
Primitivo Lopez
. He testified that he left on or about 
March 27, 1995, to go to Santa Domingo for 1 month and 
that he reported this to Spinale™s nephew. He returned to 
New York on April 27 and within a day or two tried, without 
success to return to work. He testified that when he did, Spi-
nal told him that he had no more work.   
Casimiro Hernandez
.  He had been out ill for about 2 
months before April 17, 1995. 
He attempted to return to 
work in late April and was told through a coworker that he 
should collect unemployment.  
With respect to these employees, the evidence shows that 
the company has had a practice of permitting employees to 
take extended leaves and that it has put them back to work 
when they were ready to return.  Since I have concluded that 
the Respondent made its decision to reduce its workforce and 
have their work done by another company, I conclude that 
the failure to allow these four employees to return to work 
after their illnesses or their leaves of absence, constituted a 
violation of Section 8(a)(1) and (3) of the Act.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 128   APPENDIX D 
PENSION FUND CONTRIBUTIONS 
PERIOD GROSS INTEREST OFFSET TOTAL 1/1/94  $2,400 $1,080 $2,500 $  980 Feb.Œ93    2,424 
  1,090.8 
  2,500 
 1,014.8 
Mar.Œ93    2,424 
  1,090.8 
  2,500 
 1,014.8 
Apr.Œ93    3,120 
  1,404 
  2,500 
 2,024 May.Œ93 
   2,544 
  1,144.8 
  2,500 
 1,188.8 
Jun.Œ93    2,536 
  1,141.2 
  2,500 
 1,177.2 
Jul.Œ93    3,064 
  1,378.8 
  2,500 
 1,942.8 
Aug.Œ93    2,432 
  1,094.4 
  2,500 
 1,026.4 
Sep.Œ93    2,440 
  1,098 
  2,500 
 1,038 Oct.Œ93    3,272 
  1,472..4 
  2,500 
 2,244.4 
Nov.Œ93    3,224 
  1,450.8 
  2,500 
 2,174.8 
Dec.Œ93    2,592 
  1,166.4 
  2,500 
 1,258.4 
TOTAL $17,084.4           Jan.Œ94    2,488 
  1,119.6 
  2,500 
 1,107.6 
Feb.Œ94    2,560 
  1,152 
  2,500 
 1,212 Mar.Œ94    2,448 
  1,101.6 
  2,500 
 1,049.6 
Apr.Œ94    2,928 
  1,317.6 
  2,500 
 1,745.6 
May.Œ94 
   2,480 
  1,116 
  2,500 
 1,096 Jun.Œ94    2,608 
  1,173.6 
  2,500 
 1,281.6 
Jul.Œ94    3,248 
  1,461.6 
  2,500 
 2,209.6 
Aug.Œ94    3,216 
  1,447.2 
  2,500 
 2,163.2 
Sep.Œ94    2,656 
  1,195.2 
  2,500 
 1,351.2 
Oct.Œ94    2,688 
  1,209.6 
  2,500 
 1,397.6 
Nov.Œ94    3,368 
  1,515.6 
  2,500 
 2,383.6 
Dec.Œ94    2,600 
  1,170 
  2,500 
 2,270 TOTAL $19,267.6           Jan.Œ95    2,344 
  1,054.8 
  2,500 
    898.8 
Feb.Œ95    2,384 
  1,072.8 
  2,500 
    956.8 
Mar.Œ94    3,128 
  1,407.6 
  2,500 
 2,035.6 
Apr.Œ95    2,416 
  1,087.2 
  2,500 
 1,003.2 
MayŒ95 
   3,280 
  1,476 
  2,500 
 2,256 Jun.Œ95    2,664 
  1,198.8 
  2,500 
 1,362.8 
Jul.Œ95    2,664 
  1,198.8 
  2,500 
 1,362.8 
Aug.Œ95    3,072 
  1,382.4 
  2,500 
 1,954.4 
Sep.
 Œ95    2,624 
  1,180.8 
  2,500 
 1,304.8 
Oct.Œ95    3,152 
  1,418.4 
  2,500 
 2,070.4 
Nov.Œ95    2,784 
  1,252.8 
  2,500 
 1,536.8 
Dec.Œ95    2,800 
  1,260 
  2,500 
 1,560 TOTAL $18,302.4           Jan.Œ96    3,392 
  1,526.4 
  2,500 
 2,418.4 
Feb.Œ96    2,672 
  1,202.4 
  2,500 
 1,374.4 
TOTAL $ 3,682.8 
          GRAND TOTAL 
 $58,447.2 Plus Interest 
    G & T TERMINAL PACKAGING CO. 129  APPENDIX E 
WELFARE FUND CONTRIBUTIONS 
PERIOD GROSS INTEREST OFFSET TOTAL Jan.Œ93  $474 $213.3 $500 $187.3 Feb.Œ93   486  218.7  500  204.7 Mar.Œ93  480              216 
 500 196 Apr.Œ93  498  224.1  500 222.1 MayŒ93 
 510 229.5  500 239.5 Jun.Œ93  492 221.4  500 213.4 Jul.Œ93  516 232.2  500 248.2 Aug.Œ93  510 229.5  500 239.5 Sep.Œ93  486 218.7  500 204.7 Oct.Œ93  540              243 
 500 283 Nov.Œ93  522 234.9  500 256.9 Dec.Œ93  516 232.2  500 248.2 TOTAL $2,743.5           Jan.Œ94  498 224.1  500 222.1 Feb.Œ94  504 226.8  500 230.8 Mar.Œ94  504 226.8  500 230.8 Apr.Œ94  498 224.1  500 222.1 MayŒ94 
 498 224.1  500 222.1 Jun.Œ94  504 226.8  500 230.8 Jul.Œ94  516 232.2  500 248.2 Aug.Œ94  516 232.2  500 248.2 Sep.Œ94  558 251.1  500 309.1 Oct.Œ94  522 234.9  500 256.9 Nov.Œ94  516 232.2  500 248.2 Dec.Œ94  504 226.8  500 230.8 TOTAL $2,900.1           Jan.Œ95  456 205.2  500 161.2 Feb.Œ95  474 213.3  500 187.3 Mar.Œ94  492 221.4  500 213.4 Apr.Œ95  510 229.5  500 239.5 MayŒ95 
 510 229.5  500 239.5 Jun.Œ95  510 229.5  500 239.5 Jul.Œ95  510 229.5  500 239.5 Aug.Œ95  510 229.5  500 239.5 Sep.Œ95  510 229.5  500 239.5 Oct.Œ95  510 229.5  500 239.5 Nov.Œ95  510 229.5  500 239.5 Dec.Œ95  510 229.5  500 239.5 TOTAL $2,717.4           Jan.Œ96  510 229.5  500 239.5 Feb.Œ96  510 229.5  500 239.5 TOTAL $   479 
          GRAND TOTAL  $8,840 Plus Interest 
     